﻿It is an honour to extend on behalf of the delegation of Costa Rica our warm congratulations to Mr. von Wechmar on his election to the presidency of the thirty- fifth session of the General Assembly.
121.	As one who knows and greatly admires the important role played by his country in international affairs, I am not merely extending a courtesy in expressing our firm conviction that, under his leadership and guidance, the deliberations of this General Assembly will be particularly fruitful.
122.	Let me also take this opportunity to express our gratitude to Mr. Salim A. Salim of the United Republic of Tanzania for his dedication and energy in serving the international cause. Our warm greetings go as well to the Secretary-General, whose efficiency in the discharge of the complex duties of his high office have earned him our deepest respect.
123.	I wish to reiterate my delegation's satisfaction at the recent accession to membership of this Organization by the Republic of Zimbabwe, which has resolved a problem that had occupied the attention of the United Nations for many years. Costa Rica also takes this opportunity to wish a warm welcome to our sister country, Saint Vincent and the Grenadines, as a new Member of our Organization.
124.	The General Assembly is gathered at a time of hopes and apprehensions. On the heels of the old conflicts which the Organization has been endeavouring to solve, others have followed which are equally grave and which conjure up a picture of grave dangers—dangers about which the Secretary-General has spoken with particular clarity in his report on the work of the Organization.
125.	Although the political, economic and social problems of the third world continue to deteriorate daily, we have brought to this General Assembly the conviction that dialogue and perseverance in negotiations constitute the only way to reach the solutions we are seeking. Since the founding of the Organization, my country has faithfully upheld its principles and fulfilled its commitments. Today more than ever we believe in the fundamental importance of this forum for the dignified and peaceful existence of all peoples.
126.	My Government has examined with great concern the serious problems facing the international community, and Costa Rica wishes in this respect to set forth its position before this Assembly.
127.	We view with particular concern the developments which have taken place this year in the Latin American region, to which we belong for historical, geopolitical, cultural and economic reasons. Despite serious economic, political and social problems which have generated an unprecedented climate of violence in the region, we hold fast to the optimistic view that the peoples and Governments of the countries concerned will prove equal to finding viable solutions to these problems, which constitute the cause and the consequence of the developments I have referred to. We believe that the process of democratic renewal which is arduously but steadily gaining ground in the sister republic of El Salvador will, in the near future, yield positive results.
128.	The stabilization and democratic renewal which the people of Nicaragua have experienced during the year are encouraging. The literacy campaign has taken a decisive step towards stability and prosperity for the Nicaraguan people, who have endured the consequences of one of the most ruthless of Latin American dictatorships. We hope that our brothers in Nicaragua will press on along this path of progress and justice and that democracy, political pluralism and the economic and political stability which they enjoy will in turn contribute to the stability and security of the Central American region, for that is the essence of our own security and of that elusive peace for which our peoples yearn.
129.	We look forward with particular interest and optimism to the early conclusion of peace agreements between the kindred peoples of Honduras and El Salvador and we have offered our assistance in seeking a final and conclusive solution,
130.	I should like now to turn to those issues which are endangering world peace and security, such as the situation in the Middle East, which continues to be one of the most disquieting on the world scene. The Government and the people of Costa Rica observe with concern the excessive tensions which have been mounting in that part of the world. We are firmly convinced that we must begin to focus upon that problem from a universal vantage point, with a view to world peace and international justice as our primary aims. Any sincere initiative which seeks to reduce tension and to create zones of peace will accordingly receive our support. We believe that when international problems take on dangerous proportions, the community of nations should discard inflexible positions and adopt attitudes conducive to achieving stable and true peace.
131.	We have on repeated occasions presented our stand in defence of the rights of the Palestinian people to self- determination and sovereignty and to the establishment of their own sovereign State on the territory which was set aside for them by the United Nations. We recognize the right of the Palestinian people to participate in negotiations which affect their future through representatives chosen by them. At the same time, we recognize the right of the State of Israel to peaceful existence within stable and secure boundaries.
132.	We believe that the quest for peace should encompass every kind of activity directed towards relieving tensions and that it is necessary to take initiatives which are not initiatives of belligerence.
133.	In resolution 478 (1980) of 20 August, the Security Council called upon Member States with diplomatic missions at Jerusalem to withdraw them promptly from the Holy City in order not to give official character to a unilateral act lacking the approval of the General Assembly which could aggravate tensions in the area. My country, scrupulously complying with the recommendations of the Security Council and with a view to averting a worsening of the situation, responded to the Council's request.
134.	While recognizing that the Palestinian question is the heart of the Middle East problem, we feel that the problem as a whole may perhaps be more easily dealt with if, agreements attesting to the good faith of the parties could be progressively reached. Brotherhood and peaceful coexistence are the only alternatives; there are no others. But someone must take the initiative in demonstrating that it is possible to achieve dialogue between Arabs and Jews.
135.	Israel is the only State created by the General Assembly. It is probable, paradoxically, that the Palestinian State will be the second. The two States will be neighbours. Is it not possible then to begin conversations at once in order to prepare for that eventuality? Both States, with the human and material resources they possess, could be sources of progress and stability for the region.
136.	Costa Rica has also with great concern been following the conflict between Iran and Iraq, which constitutes a very dangerous aggravation of the situation in the Middle East. We, in unison with the Security Council and practically all the other Member States, also call for the immediate cessation of hostilities so that an honourable peace may be negotiated between those two States. We applaud the attitude taken by the United States and the Soviet Union of not intervening in this conflict, thus contributing to keeping it isolated and preventing it from further endangering world peace.
137.	This Assembly is aware that a lasting peace in the Korean peninsula is essential to the maintenance of stability in north-east Asia and that it has, in turn, implications for world peace. It is for this reason that the Government of Costa Rica takes the view that no effort must be spared to reduce tensions in the region.
138.	We believe that dialogue between the two parts of the Korean peninsula is the most positive way to relieve tensions and that it is the way to enable the two parties directly concerned to solve their problems, including the important question of peaceful unification, without outside interference. In present circumstances, my delegation firmly believes that the most constructive way in which the General Assembly could contribute to the solution of the question of Korea would be co-operation designed to create the proper atmosphere in which to encourage a dialogue between North and South. Consequently, we call for the continuation of the dialogue in the spirit set forth in the South-North Joint Communique of 4 July 1972. If substantial progress were to be achieved at the present level, this could lead to eventual contacts at the highest level to the benefit of all. The time has come to urge and promote an independent dialogue between the two parties concerned.
139.	My Government cannot shirk the moral obligation incumbent upon it to speak on the situation in Afghanistan. For nearly a year, the invading troops which occupy that country have continued to disregard the will of the majority of the international community which, by resolution ES-6/2 adopted by the General Assembly at its sixth emergency special session, called for the withdrawal of the foreign troops from Afghanistan. Everyone knows that the troops occupying that country are still there, and, for the present, no political solution to the problem is in sight, To the contrary, the foreign forces grow stronger every day, thus denying the fundamental right of self-determination to a martyred people.
140.	The situation prevailing in Cyprus continues to be a source of concern to the members of the international community, and we shall support any effort which the Secretary- General may undertake to secure a just agreement that will restore the country's full sovereignty. We hope that, through compliance with repeated United Nations resolutions, the intercommunal talks which recently resumed can lead to a negotiated agreement on the crisis and that the foreign occupation of a part of that country's territory will be brought to an end.
141.	We condemn the illegal occupation of Namibia by South Africa, whose obstinate position of disregard for repeated resolutions of the General Assembly and other United Nations bodies constitutes a flagrant violation of its duties as a member of the international community. As we have stated on other occasions, it is time for the General Assembly to recommend, and the Security Council to adopt, stricter measures and even enforcement action to end the occupation that, aside from being illegal, constitutes an open challenge to the mandate of the United Nations in a Territory that was placed under the jurisdiction of the Organization to guarantee its firm and prompt accession to independence.
142.	The situation in South-East Asia remains one of the most tense for international peace and security. Serious developments in Kampuchea have had negative repercussions on several countries in the area, and the problem of refugees, as a consequence of the invasion of Kampuchea by foreign forces, remains unresolved, despite the best efforts of the United Nations High Commissioner for Refugees and the economic co-operation of the many countries which have contributed generously to the effort to alleviate in part the hunger and suffering attendant upon the displacement of entire populations involved in the conflict. My delegation hopes that a speedy solution will be sought for the sake of thousands and thousands of innocent victims.
143.	On 27 September 1978, the President of the Republic of Costa Rica, Mr. Rodrigo Carazo Odio, set forth before the General Assembly for its consideration his proposal to establish a University for Peace.  It is a well-known fact that the General Assembly accepted by consensus, in 1978, the draft proposing the study of this question and that in 1979 it approved the idea of the establishment of the University for Peace and set up an international Commission to prepare the structure and organization of the institution and set it in motion. The Commission, under the co-ordination of Mr. Rafael Caldera, former President of Venezuela, met twice this year, once at Headquarters and the second time at San Jose, Costa Rica, and adopted a report  which has been submitted to the Secretary-General in which it recommends to the General Assembly that it adopt the proposal for the establishment of this academic centre, together with a draft charter for the University and a draft agreement laying down the procedures for its creation, which, in conformity with the provisions of resolution 34/111, are to be considered by this General Assembly.
144.	The Secretary-General endorsed the report of the Commission and the procedure recommended therein, expressing in addition his judgement that the conditions established by General Assembly resolution 34/111 had been fulfilled, as was very ably reported to the Second Committee by the Assistant Secretary-General of Secretariat Services for Economic and Social Matters, Mr. Diego Cordovez.
145.	At the threshold of the twenty-first century, mankind cannot neglect any prospect for peace. My country's initiative seeks to contribute in some measure to that end. We must resolve to forestall any hint of violence, any form of war, for the perils of a new world war could spell the last conflict in the history of mankind. We hope therefore that our initiative may prove an effective instrument in the pursuit of total peace which will allow mankind to live free from strife and ensure the stability of our world.
146.	The world is in a state of crisis—the crisis of development, the crises resulting from ideological clashes, the crises born of fanaticism. Today, more than ever before, mankind is caught in a dilemma: to survive with justice and liberty or to fall victim to the varieties of totalitarianism, to armed conflicts and to violence.
147.	War is a pressing danger. Mankind is living through crucial times and no country, region or area is more important than another, measured by the contribution that each can and should make to achieve peace. Nations, whatever their size, geographical location, language, history, race or religion, have an important role to play in maintaining universal harmony and in ensuring the survival of mankind. No one, therefore, can relegate States to a passive role in this undertaking. Large or small, they have a dynamic mission to fulfil in the quest for new avenues to peace.
148.	In this conviction, my Government urges the General Assembly to adopt the proposal for the establishment of the University for Peace. An initiative such as this enhances the fundamental principles of the San Francisco Charter as well as the dignity of the members of this Assembly that approved the idea by consensus at the last session.
149.	We are grateful for the interest shown by the Secretary-General, the efficiency of his staff, the dynamic spirit shown by the members of the international Commission, and the enthusiastic support of many Governments for this project.
150.	In the conviction that no hindrance can relieve us of the historic responsibility of furthering peace, the Government of Costa Rica will continue resolutely to pursue this undertaking, confident as we are that the University for Peace will provide a mainstay for the realization of the noble principles enshrined in the Charter.
151.	The President of Costa Rica, Mr. Rodrigo Carazo Odio, delivered the inaugural address on 9 June this year to the World Congress on Education for Disarmament, held at UNESCO headquarters, and it is worth-while to recall some of his words. Among many ideas of special interest to this Assembly, he said:
"War and peace in the coming years will depend upon the pursuit of the arms race or of disarmament, but above all upon our decision to transform education and the communications media into instruments of peace.
"Mankind has endeavoured to apply the most varied methods and formulas in an effort to check war, hatred and violence. There remain only two: education and information. If we do not turn these into instruments of peace, there will be no twenty-first century."
152.	At that Congress the President of Costa Rica proposed three initiatives, which I shall summarize as follows.
153.	First, UNESCO and other institutions devoted to education for peace throughout the world should pool their efforts to prepare an immediate, interdisciplinary plan of action encompassing all levels of education, informal patterns of education and the complex phenomena of communication. With that end in view, the University for Peace is being formed in order to take an active part in the process.
154.	Secondly, serious consideration should be given to the suggestion of the Secretary-General that one tenth of 1 per cent of the resources utilized in the military sector should be earmarked for purposes of education for peace.
155.	Thirdly, given the urgency of the situation, and in the conviction that education plays a central role in the attainment of peace, it is proposed that the years 1980 to 1990 be declared the decade of education for peace, and that in view of the close links between human rights, education for peace and disarmament, the right to peace should be recognized and proclaimed a fundamental human right.
156.	Recent negotiations on international economic issues have demonstrated the difficulty of modifying the existing international economic order. The tenuous results of the eleventh special session of the General Assembly held here recently clearly indicate the developed countries' aversion to sharing in any restructuring of this obsolete economic order.
157.	Although the struggle to transform the conditions prevailing in the world economy and to stem the crisis which it is undergoing is both difficult and time-consuming, we believe that, given perseverance and unity in action, new ideas can be brought to fruition. We are convinced of the need to establish a new international economic order. The present order, built upon injustice, is an indictment against us all. From conviction to a political decision there is a long road to travel. We, the countries of the third world, must make that journey in our struggles.
158.	Because we are certain of the effectiveness and necessity of joint action, we have been pursuing a policy of real and effective solidarity with the developing countries. Our efforts have been aimed not only at promoting a united front of developing countries but also at fostering, together with our Latin American and Caribbean brothers, practical means to bring our peoples closer together by strengthening plans for integration and specific programmes of assistance of many kinds with a view to fostering what is termed the "South-South dialogue". 
159.	We shall firmly support any efforts exerted at the present session for the pursuance of global negotiations within the United Nations, in order to reach workable agreements on the time-table and agenda for those negotiations.
160.	We wish to place on record our thanks to the delegation of India for the effective manner in which it acted as chairman and spokesman of the Group of 77 during the year ending 30 September last, and for the dedication, skill and dynamic commitment with which it discharged its difficult task.
161.	At the same time, my delegation wishes to express its satisfaction at the election of our sister republic of Venezuela to the presidency of the Group of 77 during the year beginning 1 October 1980. We are sure that the Venezuelan delegation will discharge its commitment with equal distinction and dedication.
162.	Among oil-producing countries, Mexico and Venezuela have been the first to take the pioneering step of using petroleum as an instrument in negotiations designed to build a new international economic order and of proposing that petrodollars be recycled in such a way as to benefit the developing countries. These two countries have contributed in a spirit of solidarity, a significant percentage of their oil earnings to the development of other third-world countries, including my own.
163.	Convinced of the efficacy and necessity of concerted action, we have commended the policy of solidarity of the kindred nations of Mexico and Venezuela with the developing world—a policy embodied in the Joint Declaration signed at San Jose, Costa Rica, on 3 August this year by the two heads of State, benefiting Costa Rica and the other countries of Central America and the Caribbean by ensuring the supply of hydrocarbons to the region through new mechanisms of co-operation and financing.
164.	It was felt in Latin America that this agreement bridged the gap between words and deeds in international relations. The hope was expressed that actions such as this would be emulated throughout the world, as a sign of active solidarity among sister countries, and that this exemplary attitude might serve as a model to other petroleum- producing countries in their relations with non-petroleum- producing countries which are their clients.
165.	It is well known that the question of communications has come increasingly to the fore in international affairs. Costa Rica is of the view that the impact of communications upon modern man is growing daily and that it is of the greatest importance that the States Members of the United Nations give early consideration to the possibility of placing organizations such as the International Telecommunications Union on a sound footing upon which to face the demands of our times.
166.	As a technical-political factor, communications have their basis in the natural right of every human being to communication. Principles such as that of "first come, first served" in the allocation of frequencies are unacceptable at this stage in history. We also regret the disagreements which arise between United Nations bodies with regard to communications issues, which can be extremely harmful in this sphere.
167.	I wish to express our great satisfaction at the fact that the ninth session of the Third United Nations Conference on the Law of the Sea has produced an informal text for a draft convention, After so many years of intense labour and negotiations, the nations of the world, are about to benefit from a universal law of the sea. The importance of such an instrument can surely escape no Government.
168.	Costa Rica, together with other delegations, gave its support to the inclusion of the principle of the utilization of the sea for peaceful purposes. This principle, we feel, will contribute to international peace and security. The Government of Costa Rica also welcomes the inclusion of the principle of good faith in the discharge of the rights and duties arising out of this convention, as well as a recognition of jus cogens with respect to the rules governing the common heritage of mankind. However, my Government is concerned by the fact that it proved impossible for the sponsors of the various proposals to arrive at a consensus text on the delimitation of maritime boundaries between adjacent States or those facing each other. The international community should give serious thought to this matter,
169.	After so many years of enormous efforts, we are finally able to consider in its entirety the structure of the code of the sea, which shall in truth constitute one of the most comprehensive and important legal instruments in history and a basis for peaceful and harmonious relations among nations. Costa Rica deplores the enactment of unilateral legislation in this sphere by certain developed countries, which have hampered delicate negotiations aimed at achieving a convention which will equitably regulate the exploitation of the resources of the sea. I hope that, at the next and final session, consensus can be reached on this and other outstanding issues so that we can proceed to the signing of the convention at Caracas, Venezuela,
170.	The international situation in the field of human rights is not overly encouraging, The persistent and flagrant violation of these rights—inherent in the human person—is in many cases the cause, and in others, the consequence of international conflicts. Respect for human rights is the corner-stone of peace and harmony among all the world's peoples. Costa Rica, which has made a credo of compliance with and promotion of human rights, is well aware that the best weapon against subversion and social unrest is respect for human dignity. Only to the extent that the individual's rights are respected and that justice is done him, will there be peace and harmony among peoples.
171.	Human rights cannot be confined to civil and political rights, but must also include economic, social and cultural rights. It is thus evident that human dignity will not be fully achieved with the mere enunciation or implementation of the traditional political and civil rights. The development of peoples must be intimately linked with human liberation. Only in this way can we achieve the aim of full respect for the dignity of the individual, which requires the simultaneous observance of civil, political, economic and cultural rights.
172.	Unfortunately, the elaboration of effective instruments for the promotion and defence of human rights has not attained a satisfactory level. Costa Rica considers that it is necessary to reassert the legal and moral commitment which accompanies membership in this Organization: respect for and promotion of fundamental human rights. In this connection, the Charter of Conduct of Riobamba" is an achievement of great importance in the development of legal principles on the observance and implementation of human rights and fundamental freedoms.
173.	Costa Rica has the honour of being represented by its President, Mr. Rodrigo Carazo Odio, who was invited to that historic meeting by the distinguished head of State of the sister republic of Ecuador. He took that opportunity to add the voice of our country in support of the ideals and principles which were reiterated and strengthened. Costa Rica continues to have faith in them and it maintains a sustained interest in the idea of the creation of the post of United Nations High Commissioner for Human Rights.
174.	Having heard the many positive statements of speakers who have preceded me during this general debate, my delegation is encouraged to continue to advocate that idea.
175.	One of the issues which causes us the greatest concern is that of refugees, an historical phenomenon which has in recent times reached unprecedented proportions. It can be said that there is not a region in the world today which is not facing this problem and even Central America, which has in the past been a land of refuge for victims of persecution from every continent, has now become a land of refugees, thus converting a noble tradition into a sorrowful experience which affects the destiny and future of thousands of men, women and children, who are more often than not innocent. A few months ago, in order to resolve an unprecedented crisis in the Caribbean, my country provided a bridge for thousands of refugees to gain access to the freedom for which they longed. This undertaking, of which we kept the Secretary-General of this Organization constantly apprised, was a humanitarian gesture devoid of any political intent and aimed solely at mitigating the suffering of many human beings, We hope that members of the international community will hasten to the aid of refugees wherever they may be, but above all we hope that future problems of this kind will be avoided. This can be achieved only if all parties to a conflict accept and abide by the most elementary rules of international law, which afford protection to civilians even in time of war.
176.	We must once again reiterate our categorical rejection and firm condemnation of racism in all its forms, especially that which adds insult to crime by seeking to institutionalize itself as a system, as has happened with apartheid in South Africa.
177.	When we speak of apartheid we have nothing new to add, but we should consider the time that has been devoted in the United Nations to denouncing one of the most monstrous political ideologies mankind has known, and one of the political systems most incompatible with humanity that has ever been devised. I should like once again to express our solidarity with the views reiterated here by the representatives of African States. For their peoples, the struggle against apartheid is no political slogan, but a vindication of their humanity.
178.	During the sixteenth, seventeenth and eighteenth centuries more than 10 million Africans who crossed the Atlantic contributed to the formation of what are now our peoples and our cultures. This is why, when we speak of the problems of the African continent, we are not speaking of something foreign, but of something which is a part of us.
179.	The process of decolonization—a concrete result of the exercise of the right of self-determination of peoples, which is one of the foundations of the United Nations—is almost a completed task. The process will be effective only if freedom is accompanied by a decent standard of living. Hence, any effort by the international community to assist its new members in their economic and social development is not only advisable, but commendable.
180.	My Government supports and will continue to support all just struggles aimed at giving effect to the right of self-determination within the framework of General Assembly resolutions 1514 (XV) and 1541 (XV), which have guided and sustained the process of decolonization; it is now 20 years since they were adopted. We maintain as a matter of principle that it is up to the peoples themselves to exercise their right to self-determination, and that no State or group of States can or should assume the role of a champion of the liberation of peoples without the consent of those peoples. Accordingly, it is our view that the sole and legitimate repository of the right to self-determination is the people, and that no one should deny it, or impose on it, the exercise of this sacred right.
181.	Year after year all our delegations gather at this Assembly to discuss the increasingly dire perils to which the nuclear Powers have condemned mankind. At a time when the economic and social situation in the world is one of stagnation and decline, we observe in studies, in statistics, in the reports of the Secretary-General and in the statements of Foreign Ministries the world over a single trend that is for ever on the upswing: that of the military expenditure and budgets of the great Powers and the growth of nuclear arsenals.
182.	We have observed also that the technology which makes the most rapid strides is the technology of war, the technology of destruction. Countries such as my own, the countries of the third world, beset for so long by countless economic and social problems, look on with concern as the arms race becomes the only area of competition between the great Powers.
183.	There are few who rise up against this tendency and their voices are not listened to. What more can be said at this stage, except to re-emphasize the urgency of stifling that irrational urge to increase and refine instruments of destruction and taking stock of the extreme gravity of the situation we face?
184.	Costa Rica, in conformity with its pacifist convictions, believes that only reconciliation and peace can open the way to progress for our peoples. It is time that decision makers throughout the world took cognizance of the issues which year after year have been the object of the attention of this Organization, issues to which no one is indifferent and which are the concern of all peoples.
185.	It must be acknowledged that to date nothing has been achieved since the Conference on Security and Cooperation in Europe, held at Helsinki in 1975, despite the hopes initially aroused by its results. A second review session of the Conference is to take place at the end of this year at Madrid. We earnestly hope that this new effort will be successful in every sense, for in view of the situation prevailing in international relations today it is imperative that the signatories to the instrument which may emerge at Madrid transcend purely rhetorical exercises and determine that deeds must conform to words.
186.	Costa Rica has submitted for the consideration of the group of Latin American States its candidature for the seat corresponding to the region in the Security Council which will become vacant at the conclusion of the two-year term served by Jamaica in 1979-1980.
187.	The group of Latin American States has not been able so far, by following its established practice, to reach a decision in this regard, as there are two candidates for a single seat. Consequently the problem may have to be resolved in the General Assembly by a vote taken according to the procedure laid down in the Charter of the United Nations.
188.	Costa Rica has vigorously argued that the non- permanent members of the Security Council should not only belong to the respective regions, as provided in Article 23 of the Charter, article 143 of the rules of procedure of the General Assembly and resolution 1991 A (XVIII), but, precisely in order to give effect to the principle of equitable geographical distribution set forth in the first of those provisions, should also represent their respective regions objectively and subjectively and should consequently be chosen and proposed to the General Assembly by their regional groups.
189.	We have submitted our candidature to the Security Council in the first place because it is our conviction that at least under the circumstances now prevailing in Latin America and the Caribbean—the two being inseparably linked by common traditions, history, problems and aspirations— Costa Rica is objectively in the best possible position to represent, in the best and fullest sense, the interests and views of the region as a whole. My country not only is at the geographical centre of the Americas but also occupies the centre position among the diverse regimes which make up the vast political spectrum of our continent, It is at the centre also of the various ideological currents in the Americas and at the centre of the continent's different economic realities, standing as it does between the weakest and least developed countries and those which are gaining entry to the group of the rich and powerful. It is at the centre of America's social and cultural differences, it is in satisfactory harmony with all, and it does not represent, by its size, influence or endeavours, a possible threat or source of conflict to anyone.
190.	Secondly, we have put forward our candidature because we are also subjectively disposed to accept and discharge the duty of representing our regional group in the Security Council, It is not that we believe it is always possible to achieve within the group the consensus necessary in order to speak on behalf of Latin America or as its representative. On the contrary, we are aware of our differences and believe that they can and should be voiced with regard to the important issues discussed in the Security Council. Nor would we shirk our responsibility in decision-making in the Council for lack of a consensus.
191.	The point I wish to make is that within the group of Latin American States there is more that unites us than that divides us, and that our determination to represent the group as a whole would strengthen the proper role of the group itself as a melting-pot of differences and a source of common action.
192.	We have resolved, and we undertake, to convene the group to discuss problems which may arise for us as a member of the Security Council, to take into account the reasons advanced by all members, to convey, when it exists, their collective view and, when it does not, their individual views: in short, loyally and gratefully to live up to the honour of being allowed to represent the kindred peoples of Latin America by occupying their seat in the supreme organ of the United Nations system.
193.	But we have also been led to submit our candidature by considerations of a universal character related to our very concept of the United Nations in general and of the Security Council in particular.
194.	We believe that there is already sufficient cause for concern in the presence and extraordinary power of the permanent members of the Security Council, which represent their own conflicting interests. We must not fail, therefore, to strive to ensure that the non-permanent members refrain from aggravating that confrontation by lending themselves to a game of arithmetical skirmishing in which their role is merely to tip the balance; to ensure that they do not align themselves in any way with any of the various power groups but instead draw their inspiration solely from the principles of the Charter of the United Nations in the interests of the international community as a whole, taking a position not as partisans but as true judges prepared to vote for justice and the law even against their own immediate interests or those of the respective power groups.
195.	Obviously, it is not enough merely to say this, or to be subjectively prepared to live up to it without the objective conditions necessary for doing it. Costa Rica not only says it and declares its resolve to do it, but ventures to claim qualifications backed by the complete concordance of those views with our national interest. Costa Rica's credentials in advancing its candidature for the supreme organ of international peace and security include the fact that it is one of the very few countries in the world which has taken the decision to disarm without conditions and without waiting for others to do so first, abolishing its army by constitutional provision in terms such that not even the imminent danger of world war has compelled it to renounce its stand for peace.
196.	Costa Rica is proud to be the holder of several important records in international affairs. It is a country which has most speedily ratified the international conventions concluded by the United Nations, the Organization of American States, the ILO, UNESCO and other international organizations. It has accepted all international jurisdictions, such as that of the International Court of Justice, the Commission on Human Rights, the Inter-American Commission on Human Rights and the Inter-American Court of Human Rights. It has complied with all the decisions and even with all the recommendations of those bodies. It is also one of the countries which has made the greatest headway in subordinating its internal law to international law and in incorporating the latter into the former, to the extent that international covenants, by express constitutional provision, are applicable immediately as national laws and take precedence over statutory legislation, while the general principles of international law, comprising fundamental human rights and freedoms, whether embodied in formal legislature or not, are recognized as taking precedence over our Constitution itself,
197.	It is for those reasons that we feel that Costa Rica can, as a balancing factor, bring to the Security Council its contribution to the maintenance of international peace and security, given its record of voting and actions that demonstrate its true non-alignment, its faithful compliance with the principles of the United Nations, its recognized respect for international law and human rights and also its exemplary stance as one of the few completely unarmed countries in the world.
198.	The wide recognition of those circumstances has already warranted extensive support for our candidature. That support has engaged our gratitude and strengthened our will to fulfil honourably our duties in the Security Council, provided that we are, as we trust, honoured with the necessary majority of votes for our election,
199.	I should like to conclude by reiterating Costa Rica's confidence in the fruitfulness of our debates and in the spirit of understanding which must guide our negotiations. Since the founding of the United Nations my country has placed its trust in the Organization and today more than ever we believe in the decisive role which the General Assembly can play in making the future of mankind one of peace, freedom and universal justice.
